J-S59025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

LINDELL TATE

                            Appellant                No. 3368 EDA 2013


              Appeal from the Judgment of Sentence May 3, 2012
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0003146-2011


BEFORE: SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                      FILED SEPTEMBER 26, 2014

        Lindell Tate appeals from his judgment of sentence, entered in the



robbery      threat of immediate serious injury,1 receiving stolen property,2

firearms not to be carried without a license,3 possession of a weapon,4

recklessly endangering another person,5 theft by unlawful taking    movable

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 3701(a)(1)(ii).
2
    18 Pa.C.S. § 3925(a).
3
    18 Pa.C.S. § 6106(a).
4
    18 Pa.C.S. § 907(b).
5
    18 Pa.C.S. § 2705.
J-S59025-14



property,6 and persons not to possess, use, manufacture, control, sell or

transfer firearms.7 Tat

dictates of Anders v. California, 386 U.S. 738 (1967), Commonwealth v.

McClendon, 434 A.2d 1185 (Pa. 1981), and Commonwealth v. Santiago,

978 A.2d

sentence based on the opinion of the Honorable Clyde W. Waite, and grant



        On January 29, 2011, at approximately 6:05 p.m., Tate entered a 7-

Eleven store at Street Road and Windsor Street in Bensalem Township,

Bucks County.       Tate pointed a handgun at the store clerk and demanded

money and cigarettes. The clerk gave Tate cigarettes and $635.00 in cash.

                                                               e, the store

clerk and another 7-Eleven employee called 911.      The call resulted in a

police radio dispatch describing Tate and stating that he had run across



        Officer Steven Bailey of the Bensalem Township Police responded to




Officer Bailey requested three times that Tate come out. Tate ignored these


____________________________________________


6
    18 Pa.C.S. § 3921(a).
7
    18 Pa.C.S. § 6105(a)(1).



                                           -2-
J-S59025-14



requests, and Officer Bailey entered the bathroom. Officer Bailey confronted

Tate in the bathroom and again asked him to leave, however, Tate refused.

The other officers then entered the bathroom, and following a brief struggle,

they detained and arrested Tate.

        At the time of his arrest, Tate had $615.00 on his person.



using a $20 bill he had stolen from 7-Eleven.              A search of the bathroom

revealed a black nine-millimeter Taurus handgun in the wastebasket. Later



        Following his arrest, Bensalem Township Detective David Nieves

interviewed Tate.      After obtaining identifying information, Detective Nieves

read Tate his Miranda8 warnings and Tate read and signed a card with the

warnings, indicating he understood each one. After first denying guilt, Tate

confessed to robbing the 7-Eleven.             Tate later testified at the suppression

hearing that he was high during his interview; however, Detective Nieves

testified that Tate appeared normal, coherent, and understanding.

        On August 19, 2011, Tate filed an omnibus pre-trial motion seeking to

suppress all evidence obtained subsequent to his arrest.                 Following a

suppression hearing on August 30, 2011, the court concluded that the police




____________________________________________


8
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -3-
J-S59025-14



had sufficient probable cause to arrest Tate immediately after the robbery

and denied his pre-trial motion.

      On March 6, 2012, a one-day stipulated waiver trial occurred. At the

conclusion of trial, the court found Tate guilty on all counts. Sentencing was

deferred until May 3, 2012, at which the time the court sentenced Tate to an



      Tate filed a motion for reconsideration of sentence on May 7, 2012,

which was denied by operation of law.       On December 2, 2013, following

reinstatement of his right to appeal nunc pro tunc, Tate filed the instant

appeal.

      As noted above, counsel has filed an Anders brief and a corresponding

                                                                 rted Anders

brief, this Court may not review the merits of the underlying issues without

                                             Commonwealth v. Rojas, 874

A.2d 638, 639 (Pa. Super. 2005). Furthermore, counsel must follow certain

mandates when seeking to withdraw pursuant to Anders, McClendon, and

Santiago.     These mandates are not overly burdensome and have been

summarized as follows:

      Direct appeal counsel seeking to withdraw under Anders must
      file a petition averring that, after a conscientious examination of
      the record, counsel finds the appeal to be wholly frivolous.
      Counsel must also file an Anders brief setting forth issues that
      might arguably support the appeal along with any other issues
      necessary for the effective appellate presentation thereof.

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to

                                     -4-
J-S59025-14


      retain new counsel, proceed pro se or raise any additional points


      If counsel does not fulfill the aforesaid technical requirements of
      Anders, this Court will deny the petition to withdraw and
      remand the case with appropriate instructions (e.g., directing
      counsel either to comply with Anders


Commonwealth v. Woods, 939 A.2d 896, 898 (Pa. Super. 2007) (citations

omitted).

      Moreover, the Anders

withdraw must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth

                 easons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Here, counsel filed a petition averring that, upon a thorough

examination of the record, he finds the appeal to be wholly frivolous, and

states his reasons for so concluding. Counsel also filed a brief that provides

                                                  udes citations to the record.

Counsel provided a copy of the Anders petition and brief to Tate, and

advised him of his right to retain new counsel, or proceed pro se, and raise



Accordingly, we find counsel has met the requirements of Anders,

McClendon, and Santiago.


                                     -5-
J-S59025-14



      Once counsel has satisfied the above requirements, this Court

conducts its own review of the proceedings and renders an independent

judgment     as   to   whether   the   appeal   is,   in   fact,   wholly   frivolous.

Commonwealth v. Wright, 846 A.2d 730, 736 (Pa. Super. 2004).                       On



suppress all evidence obtained subsequent to his arrest, claiming that the

police lacked reasonable suspicion, probable cause, or any other grounds to

detain, search, and arrest Tate. Accordingly, Tate argues that all evidence

obtained as a result of his arrest should have been suppressed.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude



meritless.   The trial court opinion comprehensively discusses and properly

disposes of the question presented. See Trial Court Opinion, 4/14//14, at

14-

surrounding this case reveals that there was an overwhelming amount of

                                                              usion that the police



      As such, we rely upon the opinion authored by the Honorable Clyde W.



                             sion in the event of further proceedings in the




                                       -6-
J-S59025-14



     Judgment of sentence affirmed.   Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/26/2014




                               -7-
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM
Circulated 09/18/2014 04:00 PM